ELECTRONIC RECORD
                                                                         i 9 37VV
           05-12-00095-CR                                       RESISTING ARREST


           05-12-00096-CR                                       INDECENT EXPOSURE


COA#       05-12-00097-CR                        OFFENSE:       POSS OF INHALANT


STYLE:     nix,thomaslee                         COUNTY:        Collin

COA DISPOSITION:      AFFIRM                     TRIAL COURT: County Court at Law No 3


                                                                003-82321-10, 00382323-10 & 003-
DATE: 08/05/2014                 Publish:NO      TCCASE#:       82324-10




                        IN THE COURT OF CRIMINAL APPEALS
                                                                             t*U/¥
STYLE:   NIX, THOMAS LEE v.                          CCA#:

    PAO         <£                    Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
                                                     JUDGE:

DATE:               tllrt/20tY                       SIGNED:                         PC:_
JUDGE:             /&, Cu4yi^ •                      PUBLISH:                        DNP:




                                                        pro      se-                 MOTION FOR
          f)   5*         PEimON
    FOR DISCRETIONARY REVIEW
                                                   REHEARING IN CCA IS: CtAA/t^h -\MiUt/A£ 3,% &>/?
    is 5/frj/sX                       _            JUDGE: %f £us^               _-
    DATE Cj>^ 71, J2t>;r
                                                       iS feFuSG) ELECTRONIC RECORD
                JUDGE